DETAILED ACTION
This office action is in response to the application filed on 07/17/2019.
Claims 1-25 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-25 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a power controller that adjusts power supplied to the processors at least in part in response to the signaled anticipated power usage; and a neural network that adapts the adjustment the power controller performs, wherein the neural network performs reinforced learning to mitigate peak power scenarios.” The closest prior art does not disclose a neural network that adapts an adjustment that has been made to power supplied to processors based on anticipated power usage. The claims are therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s disclosure:
Borovyi et al. (Using Neural Network for the Evaluation of Power Consumption of Instructions Execution) discloses the use of a neural network for the purpose of estimating power consumption of instructions in a processing system.
Holzman (9,229,506) discloses a dynamic power predictor that detects instructions to be executed and predicts the amount of power that will necessary to execute them.
Roy et al. (2007/0136720) discloses a system for power management in which each instruction type is associated with a specific energy usage.
Safford et al. (2009/0070607) discloses a system for estimating power usage in a processor and throttling execution in order to avoid surpassing a certain power usage level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183